Title: From Thomas Jefferson to Abner Kneeland, 16 August 1823
From: Jefferson, Thomas
To: Kneeland, Abner


Sir
Monto
Aug. 16. 23.
Having to make a remittance to mr Laval my corresponding bookseller in Phila, I have deferred answering your favor of July 21. until I could get US. bk bills which are very rare with us, I have now done it and desired him to pay you my sbscrptn for the Gr. & Eng. testament, which he will do on your applicn—the 2d vol. may be addressed to me by mail. Accept my respectsTh: J